DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4, 6-7, 10-11, 16, 21, 23-24, 27-28, 30, 37-39, 41, 43-44, and 47 are pending in the instant application. 
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: The instantly claimed inventions are novel and non-obvious over the prior art. The closest prior art is US 2014/0371247 which does not teach the claimed invention. This reference does not encompass the scope of the instantly compounds of formula I and compositions and methods of using the same, which are novel and non-obvious over the prior art due to the combination the core of formula I in combination with variable R2. This reference lacks identical or obvious limitations of the claims. A person of ordinary skill in the art would not have expected that making modifications at would retain identical active as disclosed in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
4. 	Claims 1-2, 4, 6-7, 10-11, 16, 21, 23-24, 27-28, 30, 37-39, 41, 43-44, and 47 (renumbered 1-21) are allowed.  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316. The examiner can normally be reached on Monday thru Thursday 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626